      Case 2:19-cv-03586 Document 1 Filed 06/18/19 Page 1 of 5 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 JOEY CARMAN,

                               Plaintiff,                       Docket No. 1:19-cv-3586

        - against -                                             JURY TRIAL DEMANDED


 WESTHAMPTON BEACH PERFORMING ARTS
 CENTER, INC.

                                Defendant.


                                            COMPLAINT

       Plaintiff Joey Carman (“Carman” or “Plaintiff”) by and through his undersigned counsel,

as and for his Complaint against Defendant Westhampton Beach Performing Arts Center, Inc.

(“Westhampton” or “Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of actor and comedian Howie Mandel, owned and registered by Carman,

a professional photographer. Accordingly, Carman seeks monetary relief under the Copyright

Act of the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
      Case 2:19-cv-03586 Document 1 Filed 06/18/19 Page 2 of 5 PageID #: 2




       3.      Upon information and belief, this Court has personal jurisdiction over Defendant

because Defendant resides and/or transacts business in New York.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Carman is a professional photographer in the business of licensing his

photographs for a fee having a usual place of business at 5776-D Lindero Canyon Road, #375,

Westlake Village, VA 91362.

       6.      Upon information and belief, Westhampton is a domestic limited liability

company organized and existing under the laws of the State of New York, with a place of

business at 76 Main Street, Westhampton Beach 11978. Upon information and belief,

Westhampton is registered with the New York State Department of Corporations to do business

in New York. At all times material hereto, Westhampton has owned and operated a website at

the URL: www.WHBPac.org (the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Carman photographed actor and comedian Howie Mandel (the “Photograph”). A

true and correct copy of the Photograph is attached hereto as Exhibit A.

       8.      Carman is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.

       9.      The Photograph was registered with United States Copyright Office and was

given Copyright Registration Number VA 2-108-378.

       B.      Defendant’s Infringing Activities
      Case 2:19-cv-03586 Document 1 Filed 06/18/19 Page 3 of 5 PageID #: 3




          10.   Westhampton ran the Photograph to sell tickets to see Howie Mandel. See:

https://whbpac.org/event/howie-mandel/. A true and correct copy of the Photograph on the

Website and a screenshot of the Photograph on the Website is attached hereto as Exhibit B.

          11.   Westhampton did not license the Photograph from Plaintiff for its Website, nor

did Westhampton have Plaintiff’s permission or consent to publish the Photograph on its

Website.

                               CLAIM FOR RELIEF
                    (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                               (17 U.S.C. §§ 106, 501)

          12.   Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

          13.   Westhampton infringed Plaintiff’s copyright in the Photograph by reproducing

and publicly displaying the Photograph on the Website. Westhampton is not, and has never been,

licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

Photograph.

          14.   The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          15.   Upon information and belief, the foregoing acts of infringement by Westhampton

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          16.   As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.
      Case 2:19-cv-03586 Document 1 Filed 06/18/19 Page 4 of 5 PageID #: 4




       17.    Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).

       18.    Plaintiff further is entitled to his attorney’s fees and full costs pursuant to

17 U.S.C. § 505

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.     That Defendant Westhampton be adjudged to have infringed upon Plaintiff’s

              copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.     That Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s

              profits, gains or advantages of any kind attributable to Defendant’s infringement

              of Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

              per copyrighted work infringed pursuant to 17 U.S.C. § 504;

       3.     That Defendant be required to account for all profits, income, receipts, or other

              benefits derived by Defendant as a result of its unlawful conduct;

       4.     That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to 17

              U.S.C. § 505;

       5.     That Plaintiff be awarded pre-judgment interest; and

       6.     Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       June 18, 2019
                                                              LIEBOWITZ LAW FIRM, PLLC
Case 2:19-cv-03586 Document 1 Filed 06/18/19 Page 5 of 5 PageID #: 5




                                           By: /s/Richard Liebowitz
                                                Richard P. Liebowitz
                                           11 Sunrise Plaza, Suite 305
                                           Valley Stream, NY 11580
                                           Tel: (516) 233-1660
                                           RL@LiebowitzLawFirm.com

                                          Attorneys for Plaintiff Joey Carman
